192 Ga. App. 703 (1989)
386 S.E.2d 56
WHITE
v.
THE STATE.
A89A1410.
Court of Appeals of Georgia.
Decided September 5, 1989.
*704 John D. McCord III, for appellant.
Robert E. Wilson, District Attorney, Eleni A. Pryles, Patricia G. Higginbotham, Assistant District Attorneys, for appellee.
BANKE, Presiding Judge.
The appellant was convicted of armed robbery. Though represented by retained counsel at trial, he filed a pro se notice of appeal, which we dismissed both on the ground that it was not timely filed and on the ground no brief and enumeration of errors were filed after the appeal was docketed in this court. The appellant thereafter filed a motion in the trial court for appointment of counsel. That motion was granted, whereupon this appeal was filed pursuant to the trial court's grant of a motion for out-of-time appeal. Held:
The appellant's sole enumeration of error concerns the effectiveness of his trial counsel. "Currently, the rule appears... to be that a challenge to the effectiveness of trial counsel will not be considered on appeal where it has not been raised in the trial court in such a manner as to enable the court to rule on it." Huff v. State, 191 Ga. App. 476, 477, (382 SE2d 183) (1989). Because no motion for new trial was ever filed in this case, the trial court has not had the opportunity to consider the issue of the effectiveness of the appellants' trial counsel, with the result that the present appeal presents nothing for review. See also Bell v. State, 259 Ga. 272 (381 SE2d 514) (1989).
Judgment affirmed. Sognier and Pope, JJ., concur.